Citation Nr: 9924641	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-07 750	)	DATE
	)
	)
                              
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the nose and cheek.

2.  Entitlement to service connection for an inner ear 
disability with vertigo.

3.  Entitlement to service connection for a cardiovascular 
disability.

4.  Entitlement to an increased rating for a service-
connected hiatal hernia, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for service-connected 
blindness of the right eye, with light perception only, 
currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for service-connected 
hearing loss, currently evaluated as 0 percent disabling.

8.  Entitlement to an increased rating for service-connected 
residuals of a shrapnel wound, MG XXII, left, currently 
evaluated as 10 percent disabling.

9.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
July 1968.

This appeal arises from a May 1996, Department of Veterans 
Affairs (VARO), Montgomery, Alabama rating decision, which 
denied the appellant entitlement to service connection for 
shrapnel wounds of the nose and cheek, an inner ear 
disability, a heart disability, and a back disability; and 
confirmed a 10 percent disability rating for post traumatic 
stress disorder, previously rated as traumatic neurosis 
manifested by anxiety.  In this decision, VARO also denied 
the appellant increased ratings for his service-connected 
hearing loss, evaluated as 0 percent disabling; residuals of 
a shrapnel wound, muscle group XXII, left, evaluated as 10 
percent disabling; hiatal hernia, evaluated as 10 percent 
disabling; and blindness of the right eye, with light 
perception only, evaluated as 30 percent disabling.

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.

The Board notes that the appellant, in his February 1997 
substantive appeal, appeared to raise the issue of 
entitlement to service-connection for a heart disability 
secondary to his post traumatic stress disorder.  This issue 
of secondary service connection is referred to VARO for 
appropriate action.

The issue of entitlement to service connection for a back 
disability and entitlement to an increased rating for 
service-connected residuals of a shrapnel wound, MG XXII, 
left, are addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The appellant served on active duty from November 1966 to 
July 1968.

2.  Competent medical evidence does not indicate that the 
appellant currently has residuals of shrapnel wounds of the 
nose and cheek incurred during service.

3.  Competent medical evidence does not indicate that the 
appellant currently has an inner ear disability with vertigo 
that was incurred during service.

4.  Competent medical evidence does not indicate that the 
appellant currently has a cardiovascular disability that was 
incurred during service, or that hypertension manifested 
within one year thereafter.

5.  Current manifestations of the appellant's service-
connected hiatal hernia include occasional heartburn and 
regurgitation.

6.  The appellant currently has blindness of his right eye, 
with light perception only, and vision corrected to 20/20 on 
the left.

7.  Current manifestations of the appellant's service-
connected post traumatic stress disorder, include moderately 
severe symptoms, with isolation, nightmares, increased 
startle response, some decreased pleasure, and distrust of 
people, and poor sleep.

8.  The appellant's service-connected bilateral hearing loss 
is currently manifested by average puretone thresholds of 20 
in the right ear with 96 percent speech discrimination, and 
13 in the left ear with 92 percent speech discrimination on 
VA audiological examination.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of a shrapnel wound to the nose and cheek.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for an 
inner ear disability with vertigo.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
cardiac disability, including hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.309 (1998).

4.  The criteria for a rating in excess of 10 percent for a 
hiatal hernia are not met. 38 U .S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R.   38 C.F.R. § 4.114 Diagnostic Code 7346 
(1998).

5.  The criteria for a rating in excess of 30 percent for 
blindness of the right eye are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 
6011, 6070 (1998).

6.  Current manifestations of the appellant's service-
connected post traumatic stress disorder are no more than 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (1998).

7.  Current manifestations of the appellant's service-
connected hearing loss are no more than 0 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for residuals of a 
shrapnel wound of his nose and cheek, an inner ear disability 
with vertigo, and a cardiac disability.  Under pertinent law 
and VA regulations, service connection may be granted if 
either disability was incurred or aggravated during service, 
or if hypertension or arthritis of the back manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.309 
(1998).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
history regarding his claims for service-connection.

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the nose and cheek.

It is noted that the appellant is currently service-connected 
for residuals of a shrapnel wound of muscle group XXII, on 
the left, and for blindness of the right eye as the result of 
a shrapnel wound.

Service medical records reveal that the appellant was 
admitted for a shrapnel wound of the neck and face in June 
1967.  The examiner observed a small entrance wound in the 
right intraorbital region laterally, and a one inch entrance 
wound of the left anterior neck over the sternocleidomastoid.  
AP and lateral views of the skull revealed evidence of a 
hemorrhage in the right maxillary antrum.  Removal of 
metallic fragment of the right orbit and left posterior neck 
was performed.  

A VA examination was conducted in August 1968.  The appellant 
reported that he had gunshot wounds of the right eye, left 
neck and left shoulder, but did not report any wounds to his 
nose or cheek.  X-rays of the appellant's sinuses revealed 
some irregularity of the left nasal bone, which may have been 
from an old, previous depressed nasal bone fracture.  
However, no evidence of an acute injury was seen at the time 
of examination.  

A July 1990 military medical treatment entry reported that 
the appellant complained of a scaling lesion on his nose of 
1+ years duration.  The examiner assessed rule out basal cell 
carcinoma, and a biopsy was performed.

Medical treatment records from the appellant's private 
physician, Oscar Maxwell, M.D., reported that the appellant 
had a deviated nasal septum.  An operative report from The 
Surgery Center of Huntsville indicated that the appellant 
received septoplasty, left middle turbinectomy, and 
ethmoidectomy, for his post operative diagnoses of deviated 
nasal septum, hypertrophy of the left middle turbinate, and 
ethmoiditis, bilateral in September 1992.

Medical treatment records from the appellant's private 
physician, Patrick M. Kilgo, M.D., reported that the 
appellant had recurrent lesions removed from his nose, 
forehead, and hands between September 1990 and October 1992.

A VA general medical examination was conducted in January 
1996.  Examination of his head, face, neck, and nose was 
negative for abnormalities. 

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 38 
C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In a case where a combat veteran alleges incurrence or 
aggravation of disease or injury during a period of war, 
campaign or expedition, VA shall resolve all reasonable doubt 
in favor of the combat veteran's contentions of the 
incurrence or aggravation of a disease or injury if such 
contentions are consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) West 1991).  However, this 
relaxed evidentiary standard does not supplant the need for 
competent etiological opinion.  Wade v. West, 11 Vet.App. 
302, 306 (1998)(a veteran who has successfully established 
in- service occurrence of an injury under 38 U.S.C.A. § 
1154(b) must still submit sufficient evidence of a causal 
nexus between that in- service event and his/her current 
disability in order to establish a well grounded claim).

The veteran's allegation of inservice injury of the nose and 
cheek is consistent with the circumstances of his service; he 
is a combat veteran who has sustained other fragment injuries 
to the face.  However, even assuming his allegation of 
fragment injury to the nose sand cheek to be credible, as must 
be done in determining whether his claim is well grounded, the 
fact remains that the medical record is negative for any 
residuals of a shrapnel wound to his nose or cheek.  Indeed, 
the post-service medical evidence reports only treatment for a 
sinus condition and the removal of skin lesions.  In the 
absence of the medical evidence of residuals of in- service 
wound of the nose and cheek, it is found that the claim 
presented is not well grounded.  Rabideau v. Derwinski, 
2 Vet.App 141, 143 (1992) (lack of evidence of the claimed 
disability related to in-service incurrence or aggravation).  
Therefore, VA's duty to assist the appellant in the 
development of this issue is not for application.  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that there was no objective medical evidence to substantiate 
that he currently has residuals of a shrapnel wound to his 
nose and cheek that was incurred during service.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.

2.  Entitlement to service connection for an inner ear 
disability with vertigo.

The Board notes that the appellant is currently service-
connected for hearing loss, evaluated as 0 percent disabling, 
and that he claims to have an inner ear disability with 
dizziness as the result of a "blast" injury during service.

Although service medical records reveal that the appellant 
sustained a shrapnel wound injury to his neck and right eye, 
for which he is service-connected, they are negative for any 
complaints referable to an inner ear disability or vertigo.  
His May 1968 Board examination described his internal and 
external canals as normal.

A VA examination was conducted in August 1968.  The appellant 
reported a hearing loss, but no other abnormalities of his 
ears were indicated.  


An October 1968 VA treatment report indicated that the 
appellant had no aural discharge or aural surgery.  Both 
canals were negative on examination.
The diagnosis was of an essentially negative ENT physical 
with no evidence of defective hearing.

A 1972 military treatment entry reported that the appellant 
complained that both of his ears felt stopped up.  The 
examiner observed bilateral TM's (tympanic membranes) 
bulging.  His canals and throat were "ok" and Actifed was 
dispensed.

Subsequent treatment records reported that the appellant 
complained of dizziness since the previous afternoon, in 
October 1976.  The examiner observed that his throat was red 
and inflamed.  The TM of his left ear was opaque, and his 
right was cloudy and bulging.  The examiner assessed otitis 
media and sinusitis.  Additional treatment entries in 1982 
reported that he complained that his ears were "stopped up" 
and simply felt plugged.  He was referred for an audiogram 
and tympanogram, and then to the ENT clinic.  He later 
complained of shortness of breath, dizziness, nausea and 
tingling in his arms and legs and an assessment /diagnosis of 
hyperventilation syndrome was provided.  The assessment was 
rule out labyrinthitis in March 1987.  A February 1988 entry 
reported that he complained of dizziness and nausea with 
congestion.  The examiner noted that the appellant was 
diagnosed with viral labyrinthitis in February/March 1987 and 
cleared by neurology.  The appellant continued to complain of 
dizziness later that month, and the examiner assessed viral 
labyrinthitis and muscle tension cephalgia.  In April 1988, 
the examiner assessed that viral labyrinthitis was resolved.  
A January 1989 entry reported that the appellant was recently 
at a VA hospital because of "ear problems" diagnosed as 
"Inner Ear" problems, and that he had an audiogram with no 
other limiting conditions or restrictions.  In January 1992, 
the appellant complained that he was dizzy, and had 
experienced dizziness off and on for the past year diagnosed 
as "Inner Ear" (Meniere's).  A June 1992 military treatment 
entry reported that the appellant complained of right side 
ear pain with dizziness.  The examiner assessed right otitis 
externa/cerumen.  

Medical treatment records from the appellant's private 
physician, Bobby Storey, M.D., were submitted, which 
indicated that the appellant complained of dizziness, and 
described a typical episode as the onset of chest pain in 
February 1995.  Vertigo and chest pain were assessed.

Medical treatment records from the appellant's private 
physician, Oscar Maxwell, M.D., dated from August 1992 to May 
1994, reported that the appellant complained of a history of 
infection in his right ear off and on for several years, with 
some decreased acuity in both ears.  He claimed that his 
recurrent ear infection was characterized by drainage and 
pain.  Dr. Maxwell assessed monilial external otitis on the 
right and possible chronic otitis media on the right, in 
August 1992.  Local cleaning and irrigation was performed.  
The appellant reported continued trouble with vertigo in 
February 1993 and March 1993.  His auditory canals, TMs, and 
middle ears were normal on observation.  Dr. Maxwell assessed 
positional vertigo.  The appellant had some recurrence of ear 
symptoms.  Dr. Maxwell observed that the left ear was occluded 
with epithelial debris and cerumen.  Dr. Maxwell assessed 
monilial external otitis.  Boric Acid and Mycostatin Powder 
were applied and his ears were subsequently doing fine.  The 
appellant continued to receive treatment for persisting 
intermittent vertigo on position change in May 1994, with 
minimal response to medication.  

Treatment records from the appellant's private physician, 
Mark L. Hagood, M.D., dated in July 1995, reported that the 
appellant complained of a 7 year history of dizziness with 
associated nausea.  He indicated that his "attacks" usually 
lasted no longer than a minute.  He did not report any 
associated ear findings, including loss of hearing, tinnitus 
or fullness.  He noted significant added stress in his life 
recently, and claimed that he became dizzy especially when he 
sat or stood up quickly.  Additional treatment records, dated 
in July 1995, reported that the appellant provided an 
apparent myocardial injury history, but he was "not 
completely clear on this."  Physical examination showed 
otoscopy was normal with good tympanic membrane landmarks, 
and clean and dry EACs bilaterally.  Reflexes and impedance 
were normal.  In light of the appellant's history and 
description of current complaints, as well as physical exam, 
a diagnosis of vertigo was provided, this being central 
vertigo versus a systemic process with secondary impact on 
the inner ear.

A VA audio-ear disease examination was conducted in January 
1996.  The appellant complained of progressively worsening 
vertigo and dizziness.  He claimed that his symptoms were 
helped with Antivert and Maxzide.  He also reported 
occasional fullness in his ears and tinnitus.  He indicated 
that he had recently undergone multiple tests by his private 
physician in Huntsville including an EMG and an MRI, all of 
which were inconclusive.  Physical examination revealed that 
his auricles and external canals were normal.  Both tympanic 
membranes were normal with no evidence of effusion or active 
ear disease.  The impression was probable Meniere's disease 
with a component of benign positional vertigo.  The examiner 
noted that this was likely independent of his high frequency, 
sensorineural hearing loss which was present in 1989.  He 
reported that Meniere's disease was idiopathic with no known 
etiologic factors, and more likely a genetic predisposition 
rather than any condition resulting from injury to the inner 
ear.  His second impression was of high frequency hearing 
loss, essentially unchanged since 1989.

As mentioned, VA shall resolve all reasonable doubt in favor 
of the combat veteran's contentions of the incurrence or 
aggravation of a disease or injury if such contentions are 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation. 38 
U.S.C.A. § 1154(b) West 1991).  However, this relaxed 
evidentiary standard does not supplant the need for competent 
etiological opinion.  Wade v. West, 11 Vet.App. 302, 306 
(1998). 

The appellant claims a history of a "blast" injury that 
caused his inner ear disability and vertigo, and his claim 
regarding the history of blast injury is presumed true for 
purposes of a well groundedness analysis.  See King v. Brown, 
5 Vet.App. 19, 21 (1993). Therefore, the Board concedes, for 
the limited purpose of determining whether the claim is well- 
grounded, that the appellant sustained a "blast" injury 
affecting his inner ears during service.  However, having 
reviewed the medical evidence of record, the Board finds no 
competent evidence of residual disability stemming from the 
claimed blast.  That is, the VA audiology examination in 1996 
revealed no symptomatology linked to the alleged in-service 
injury.  No evidence of effusion or active ear disease was 
reported, and the appellant's probable Meniere's disease was 
reported to be idiopathic and more likely the result of a 
genetic predisposition rather that any condition resulting 
from injury.  In view of the fact that the appellant fails to 
satisfy the Caluza requirements of medical evidence of 
current disability linked by medical opinion to in-service 
injury, the claim must be denied as not well grounded.  See 
Edenfield, 8 Vet.App. 384 (1996) (en banc).

VARO fulfilled its obligation under section 5103(a) in its 
Statement of the Case, in which the appellant was informed 
that the reason for the denial of his claim was that there was 
no objective medical evidence to substantiate that he 
currently has an inner ear disability with vertigo that was 
incurred during service.  Additionally, by this decision, the 
Board is informing the appellant of what is necessary to make 
his claim well grounded.

3.  Entitlement to service connection for a cardiovascular 
disability.

Service medical records are negative for any complaints or 
findings referable to a cardiovascular abnormality.  A chest 
x-ray was normal at the time of the appellant's May 1968 
military Board examination.

A VA examination was conducted in August 1968.  The appellant 
had no cardiovascular complaints.  The size of his heart was 
normal, rhythm was regular, heart sounds were clear and 
distinct, and there were no murmurs heard.  The peripheral 
vessels were about average for the appellant's age.  There 
was no edema of his feet or ankles.  A routine chest x-ray 
revealed prominence of the right cardiac border, suggestive 
of right atrial enlargement.  However, there were no other 
cardiac findings to go along with this configuration, and it 
was noted that this should be correlated with clinical 
history and/or findings.

A July 1977 military treatment entry reported that the 
appellant complained of chest wall pain accompanied by 
numbness of his left arm.  No abnormalities were noted, and 
an EKG was normal.  A February 1983 entry reported that the 
appellant complained that he felt as if his heart was beating 
too fast.  He provided a history of heart flutters since 
childhood lasting a few seconds.  The examiner observed a 
regular rate and rhythm, and an EKG was normal.  The 
diagnosis was palpitations by history, unconfirmed.  A March 
1987 military medical examination reported that the appellant 
denied health problems, other than low vision in his right 
eye and hiatal hernia symptoms controlled with antacids.  
November 1989 chest x-rays, compared with a study of March 
1987, revealed that his heart was normal in size.  His aorta 
was mildly tortuous, and no acute cardiopulmonary disease was 
indicated.  

An August 1992 military EKG was normal, and ECG's revealed 
sinus tachycardia, but were otherwise normal.

Treatment records from Huntsville Hospital reported that a 
Thallium GXT scan was performed in February 1995, which 
revealed a probable inferior scar and no evidence of 
ischemia.

A June 1995 military treatment entry reported that the 
appellant was seen following treatment for a heart attack and 
was prescribed medication.

Treatment records from the appellant's private physician, 
Mark L. Hagood, M.D., dated in July 1995, noted that the 
appellant provided an apparent myocardial injury history, but 
that he was "not completely clear on this."  It was 
assessed that in light of the appellant's history and 
description of current complaints, as well as physical exam, 
he had a diagnosis of vertigo, this being central vertigo 
versus a systemic process with secondary impact on the inner 
ear.  Dr. Hagood requested that the appellant undergo an 
electronystagmography and follow up.  However, in light of 
the longtime standing symptoms and negative testing, Dr. 
Hagood did not believe that additional imaging studies were 
indicated.  He assessed that the appellant had true episodes 
of vertigo which were likely an end result of a systemic 
primary problem, possibly cardiogenic in nature.

Private medical treatment records from the Alabama 
Gastroenterology Specialties, P.C., reported that the 
appellant was seen for complaints of chest pains for a "long 
time" in June 1995.  He reportedly had had a treadmill and 
thallium study done recently which was normal.  He had been 
having chest pain in spite of taking Prilosec and Propulsid.  
He claimed that his symptoms were definitely pronounced after 
a meal, while taking a bath, and on exertion.  It was 
indicated that he had significant symptoms of chest pain 
associated with reflux disease, but the examiner was 
concerned about heart disease because of his smoking history 
and fatigue associated with even taking a bath.  The examiner 
opined that the appellant had angina by history and certainly 
would be benefited by coronary angiogram prior to doing any 
further GI studies.  He was seen in July 1995, after a recent 
cardiac catheterization revealed right coronary blockage. 

Hospitalization records from the Huntsville Hospital for a 
period of admission in June 1995 reported that the appellant 
presented with complaints of chest pain.  He had a normal 
electrocardiogram and was sent home.  However, he returned 
with complaints of chest discomfort with any activity and was 
admitted.  His treating physician was Dr. Storey.  The 
impression was of unstable angina.  Cardiac catheterization 
was performed which revealed normal global left ventricular 
function and total occlusion of the right coronary artery, 
otherwise only trivial luminal irregularities.

Medical treatment records from Dr. Storey indicated that the 
appellant complained of chest pain in June 1995.  An EKG 
revealed normal sinus rhythm, and chest x-ray revealed no 
infiltrate or cardiomegaly.  It was reported that the 
appellant was recently discharged from the hospital after 
catheterization which revealed the presence of an old 
inferior MI.  Dr. Storey assessed coronary artery disease and 
GERD, and the appellant was scheduled to begin cardiac 
rehabilitation.  A diagnosis of hypertension was also 
provided in August 1995.

A VA general medical examination was conducted in January 
1996.  The appellant complained of chest pain related to work 
effort and shortness of breath.  Cardiovascular examination 
revealed a slight enlargement of the heart with normal rhythm 
and sounds.  Blood pressure was 154/70.  Pertinent diagnoses 
included coronary insufficiency with angina, generalized 
arteriosclerosis, status post angioplasty in August 1995.

As indicated, the previously discussed relaxed evidentiary 
standard does not supplant the need for competent evidence of 
a current disability and etiological opinion.  38 U.S.C.A. § 
1154(b) West 1991).  Regarding the appellant's claim for a 
cardiovascular disability, the Board finds that competent 
evidence does not establish that the appellant has a 
cardiovascular disability that was incurred or aggravated 
during service, or that hypertension manifested to a 
compensable degree within one year thereafter.  In so 
finding, the Board places emphasis on the appellant's 
military treatment records which are devoid of any complaints 
or findings referable to a cardiovascular abnormality; his 
post service treatment records which merely note the 
prominence of his right cardiac border in August 1968 with no 
findings referable to any disability, and which first report 
a complaint of chest wall pain with associated, unconfirmed 
palpitations in July 1977, more than 9 years after his 
military separation, that he claimed to have experienced 
since childhood.  The Board also notes that occlusion of the 
right coronary artery was first discovered following 
catheterization in June 1995; and that a diagnosis of 
hypertension was first provided in August 1995, both 
indicated more than 26 years after the appellant's military 
separation.

Since there is no competent medical evidence to establish that 
the appellant currently has a cardiovascular disability that 
was incurred or aggravated during service, or that 
hypertension manifested to a compensable degree within one 
year thereafter, it is found that the claim presented is not 
well grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 
(1992).  Therefore, VA's duty to assist the appellant in the 
development of these issues is not for application.  

VARO fulfilled its obligation under section 5103(a) in its 
Statement of the Case, in which the appellant was informed 
that the reason for the denial of his claim was that there was 
no objective medical evidence to substantiate that he 
currently has a cardiovascular disability that was incurred or 
aggravated during service.  Additionally, by this decision, 
the Board is informing the appellant of what is necessary to 
make his claim well grounded.

INCREASED RATINGS

Regarding the appellant's claim for increased ratings, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for increased ratings, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

4.  Entitlement to an increased rating for service-connected 
hiatal hernia, currently evaluated as 10 percent disabling.

The appellant's service-connected hiatal hernia has been 
rated 10 percent disabling since July 1968.  

A March 1987 military medical examination reported that the 
appellant denied health problems other than low vision in his 
right eye and hiatal hernia symptoms controlled with 
antacids.  

An August 1992 military treatment entry reported that the 
appellant complained of right chest pain on standing.  A past 
medical history of hiatal hernia was indicated and the 
examiner assessed hiatal hernia.  A May 1995 entry reported 
that the appellant was treated for peptic ulcer disease and 
warned of possible gastrointestinal irritation from 
prednisone.

Medical treatment records from the appellant's private 
physician, Dr. Storey, indicate that the appellant was 
followed for his gastrointestinal symptoms.  An April 1995 
entry reported that the appellant complained of epigastric 
pain, and upon further questioning, it was revealed to be 
secondary to NSAID (non-steroidal anti-inflammatory drug) 
use.

Private medical treatment records from the Alabama 
Gastroenterology Specialties, P.C., dated from June 1995 to 
October 1995, were submitted.  A July 1995 entry reported 
that the appellant's abdomen was slightly tender in the 
epigastrium and left lower quadrant.  The etiology of his 
pain was not clear, and he was referred for an ultrasound of 
the abdomen and upper endoscopy.  He was advised to continue 
Priosec.  He continued to complain of heartburn in August 
1995 and October 1995.

Treatment reports from Crestwood Hospital indicated that an 
abdominal ultrasound was performed in July 1995.  The 
appellant provided a history of abdominal pain and 
gastroesophageal reflux.  However, no abnormalities were 
identified.  An esophagogastroduodenoscopy with biopsy was 
performed.  The impression was of moderate size hiatal  
hernia and gastritis.  It was recommended that the appellant 
be treated with Pepcid and Propulcid.  A recent EGD was noted 
to have indicated duodenitis and a spastic colon in August 
1995.

A VA general medical examination was conducted in January 
1996.  The appellant complained of heartburn that had improved 
lately with medication.  There was no vomiting, but some 
regurgitation and no dysphagia.  He had some stomach 
discomfort but mainly of cramping type in his lower abdomen.  
Bowel movements were good and there was no blood.  The 
examiner reported that the appellant was 6 feet and weighed 
233 pounds, which was about 10 pounds less than the previous 
year.  His build and state of nutrition was good.  Pertinent 
diagnosis was of hiatal hernia with reflux.

The schedular criteria for hiatal hernia call for a 10 percent 
disability rating for hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity; a 30 
percent disability evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; and a 
60 percent disability evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia, or other symptom combinations productive 
of severe impairment of health.  38 C.F.R. § 4.115 Diagnostic 
Code 7346 (1998).

It must be noted that the terms "considerable", and "severe" 
are not defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1998).  It should also be noted 
that the use of terminology such as "moderate" or "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

After careful scrutiny of all of the evidence of record, the 
Board finds that an increased rating for the appellant's 
service-connected hiatal hernia is not warranted.  The Board 
places emphasis upon the appellant's most recent medical 
treatment records and his January 1996 VA examination which 
indicate that he has occasional heartburn (pyrosis) and 
regurgitation.  His VA examination indicated that his build 
and state of nutrition was good.  He does not have dysphagia 
or considerable impairment of health as a result of his hiatal 
hernia.  38 C.F.R. § 4.114 Diagnostic Code 7346 (1998).

The preponderance of the evidence is against the appellant's 
claim for an increased rating for service-connected hiatal 
hernia.

5.  Entitlement to an increased rating for service-connected 
blindness of the right eye, with light perception only, 
currently evaluated as 30 percent disabling.

A VA examination was conducted in August 1968 shortly after 
the appellant's military separation.  The appellant had a 
history of a grenade fragment hitting his eye in service, at 
which time his eye was operated on for removal of the 
retained foreign body.  Best-corrected vision on the right 
was light perception, but he had 20/20 vision on the left.  
Upon dilating his eyes, it was observed that he had a large 
chorioretinal scar in the inferior temporal and inferior 
portions of the right fundus extending upward into the 
macular area.  The diagnosis was chorioretinal scar, 
secondary to grenade injury.  It was noted that there was no 
operation or glasses which would help the vision in his right 
eye.  There was no chance that his eye would get any better, 
but it was also indicated that it was unlikely that his eye 
would get any worse.

A June 1982 VA treatment entry reported that the appellant 
had visual acuity of 20/30 on the left.  

A VA examination was conducted in December 1995.  The 
appellant had light perception in his right eye and 
uncorrected visual acuity of 20/200 on the left, corrected to 
20/20.  There was no visual field defect present in his left 
eye.  Diagnoses included hyperopia, astigmatism, presbyopia, 
and traumatic corneal retinal scar, inferior temporal right 
eye.

The Rating Schedule provides for a 10 percent disability 
rating for unilateral or bilateral localized scars, atrophy, 
or irregularities of the retina, centrally located, with 
irregular, duplicated, enlarged or diminished image.  
38 C.F.R. § 4.84a Diagnostic Code 6011 (1998).  

The Rating Schedule also provides that where the veteran has 
blindness in 1 eye, having only light perception, and vision 
in the other eye is 20/40, a 30 percent disability evaluation 
is warranted.  38 C.F.R. § 4.84a Diagnostic Code 6070 (1998).  
For a rating for visual impairment, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (1998).

In this case, the veteran is service connected for blindness 
in his right eye, which is stable with light perception only, 
and visual acuity in his left eye is corrected to 20/20.  
Therefore, no more than a 30 percent disability evaluation is 
warranted under the applicable criteria.   
 


6.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 10 percent disabling.

Post service treatment records report that the appellant 
received treatment for symptoms of anxiety and tension.

A VA examination for post traumatic stress disorder was 
conducted in January 1996.  The appellant reported that he had 
been married for 33 years and had worked in his current job 
repairing fire-fighting equipment for the past 5 years.  He 
claimed that his grown children and granddaughter brought him 
much pleasure.  He described problems with his nerves since 
service.  He claimed that he had experienced depression, 
irritability, poor sleep, nightmares, avoidance of Vietnam 
related material and increased startle response over the 
years.  He indicated that he had thought about suicide at 
times and received outpatient psychiatric treatment many years 
earlier, but denied any hospitalization for psychiatric 
symptoms.  He acknowledged that his nerves had improved in the 
years since Vietnam, but claimed that he had worked very hard 
at this.  He reported a distrust of people and claimed that he 
usually limited interpersonal relationships to his family.  
There were only a few other Vietnam veterans that he had 
learned to trust and have relationships with.  He reported 
nightmares at least once a week and difficulty sleeping.  He 
also reported problems with anger control.  He claimed that 
his increased medical problems had limited his ability to cope 
with his chronic nerve problems.  

The examiner observed that the appellant appeared mildly 
depressed and described frequent crying spells.  He did have 
some restriction to his range of affect.  He was not 
psychotic.  His memory functions were grossly intact.  He was 
bright and verbal, and his insight and judgment were good.  
The examiner summarized that the appellant had had significant 
psychiatric problems over the years which had diminished 
somewhat, although they remained moderately severe, with 
isolation, nightmares, increased startle, some decreased 
pleasure and poor sleep.  The appellant was unable to tolerate 
being around people and had not been able to develop trust 
outside his family and a few other veterans.  The impression 
was of moderate post traumatic stress disorder on Axis I.

Post traumatic stress disorder is rated under Diagnostic Code 
9411, which, according to the rating criteria, is rated under 
the "General Rating Formula for Mental Disorders," 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (1998).  The 
regulation reads, in pertinent part:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1998).

A review of the evidence of record demonstrates that the 
appellant's post traumatic stress disorder more nearly 
approximates a rating of 30 percent under the mental 
disorders criteria.  Specifically, the appellant has 
moderately severe symptoms which affect his social and work 
function due to depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.  The Board places emphasis on the 
appellant's most recent VA psychiatric examination which 
reported that he experienced isolation, increased startle 
response, some decreased pleasure and poor sleep.

Therefore, the Board finds that the preponderance of the 
evidence warrants entitlement to an increased rating.

The medical evidence in his file does not reflect a degree of 
occupational and social impairment which meets the criteria 
for a 50 percent evaluation.  Specifically, with respect to 
the criteria for a 50 percent rating, the evidence does not 
indicate that the appellant manifests symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; or impaired 
abstract thinking.

7.  Entitlement to an increased rating for service-connected 
hearing loss, currently evaluated as 0 percent disabling.

The appellant was granted entitlement to service connection 
for high frequency defective hearing, evaluated as 0 percent 
disabling from July 1968, in a November 1968 VARO rating 
decision.

Post service treatment records reveal that the appellant was 
treated for various complaints referable to his probable 
Meniere's and recurrent ear infections.  

A January 1989 civil service audiometry examination revealed 
the following 
readings:

	500	1000	2000	3000	4000	6000(Hertz)
RIGHT	  15	     10	    15	    25	    25	    
40(Decibels)
LEFT	  20	     10	    10	    15	    30	    
30(Decibels)

Treatment records from the appellant's private physician, Dr. 
Hagood, indicate that an audiological evaluation was conducted 
in July 1995 which revealed the following readings:

	250	  500	1000	2000	3000	4000	(Hertz)
RIGHT	  15	    10	     10	    15	    25	    20
	(Decibels)
LEFT	  20	    10	     10	    15	    20	    25
	(Decibels)

A VA audio examination was conducted in January 1996.  The 
appellant reported a history of exposure to combat noises.  He 
indicated that he was currently being treated by a private ENT 
physician in regard to inner ear problems.  An audiometric 
evaluation revealed the following readings:

Air Conduction

	   500	1000	2000	3000	4000	(Hertz)
RIGHT	     15	    15	    15	    25	    25	(Decibels)
LEFT	     15	    10	    10	    10	    20	(Decibels)

The appellant had an average puretone threshold of 20 decibels 
in the right ear, with an average Maryland CNC speech 
recognition score of 96 percent; and an average puretone 
threshold of 13 decibels in the left ear, with an average 
Maryland CNC speech recognition score of 92 percent.  The 
examiner summarized that the results suggested hearing within 
normal limits through 4000 Hz. bilaterally.  However, it was 
noted that the results indicated a moderate hearing loss in 
the right ear at 8000 Hz.

After careful scrutiny of all of the evidence of record, the 
Board finds that an increased rating for the appellant's 
service-connected bilateral hearing loss is not warranted.  
The most recent VA audio examination indicated that the 
appellant's defective auditory acuity was a Level I in the 
right ear and a Level I in the left ear.  Accordingly, the 0 
percent disability evaluation accurately reflects the degree 
of the veteran's current hearing impairment for VA purposes.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Diagnostic Code 6100 
(1998).

The preponderance of the evidence is against the appellant's 
claim for an increased rating for service-connected bilateral 
hearing loss.





	(CONTINUED ON NEXT PAGE)




ORDER

Having found the claim for entitlement to service connection 
for a shrapnel wound of the nose and cheek not well grounded, 
the appeal is denied.

Having found the claim for entitlement to service connection 
for an inner ear disability with vertigo not well grounded, 
the appeal is denied.

Having found the claim for entitlement to service connection 
for a cardiovascular disability not well grounded, the appeal 
is denied.

An increased rating for a hiatal hernia is denied.

An increased rating for blindness of the right eye, with 
light perception only, is denied.

An increased rating for post traumatic stress disorder is 
granted, subject to pertinent criteria governing the payment 
of monetary benefits.

An increased rating for service-connected bilateral hearing 
loss is denied.


REMAND

8.  Entitlement to an increased rating for service-connected 
residuals of a shrapnel wound, MG XXII, left, currently 
evaluated as 10 percent disabling.

9.  Entitlement to service connection for a back disability.

VARO last evaluated the appellant for his back disability and 
residuals of a shrapnel wound to Muscle Group XXII in January 
1997.  This rating action found that entitlement to service 
connection for a back disability was not warranted, and that 
a disability evaluation greater than 10 percent for residuals 
of a shrapnel wound to Muscle Group XXII was not warranted.  

Initially the Board notes that the rating criteria for 
evaluating muscle injuries was changed, and VARO has not had 
the opportunity to initially adjudicate the appellant's 
entitlement to increased evaluations for these disabilities 
under the recently finalized regulatory changes.  According 
to Bernard v. Brown, 4 Vet.App. 384 (1993), when VARO 
addresses the issue on a basis different from that proposed 
by the Board, the Board must consider whether the claimant 
has had adequate notice of the need to submit evidence or 
argument on that basis.  Further action, to include VARO's 
adjudication of the appellant's claim for increased rating 
under the revised rating criteria is therefore needed, and in 
the event such claim continues to be denied, notice to the 
appellant and his representative of the most recent rating 
criteria is required so that he and his representative may 
respond with appropriate arguments in support of his 
entitlement to the claimed benefit.

The Board further notes that the appellant complained of back 
pain during service associated with a shell fragment wound.  
He also complained of chronic back pain approximately 2 years 
after service, and has had intercurrent injuries since 
service.  However, the examiner, in the January 1996 VA 
examination report, did not express an opinion regarding the 
likelihood of any etiological relationship between either the 
appellant's service complaints, intercurrent injuries, and/or 
arthritis and his current complaints of back pain.  Also, 
although the January 1996 "muscles" examination reported a 
negative examination with "no functional problems with the 
neck", no damage to tendons, bones, joints, nerves, or 
strength, and no evidence of pain in the muscles, it is 
unclear whether the objective findings regarding pain when 
moving limbs and "straightening out" are a residual of his 
service connected residuals of shrapnel wound to muscle group 
XXII.

Accordingly, the case is REMANDED to VARO for the following 
action:

1.  The appellant should be scheduled for 
VA examination by an orthopedic 
specialist to determine the nature and 
severity of his service-connected 
residuals of a shrapnel wound to muscle 
group XXII, and to determine whether his 
current back pathology/ies are as likely 
related to service as to any intercurrent 
injury or predisposition.  Any indicated 
diagnostic tests should be performed.  
The examiner must identify all residuals 
of the shrapnel wound to muscle group 
XXII, and should express opinion as to 
whether the residuals are moderate, 
moderately severe or severe.  The 
examiner should also identify all current 
back disabilities, and should then 
express opinion as to whether it is at 
least as likely as not that any such 
disability or disabilities was the result 
of in- service injury.  The report should 
then be associated with the appellant's 
claims folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  VARO should readjudicate the issues 
of entitlement to service connection for 
a back disability and an increased rating 
for residuals of a shrapnel wound to 
muscle group XXII, with consideration of 
all additional evidence.  The claim 
should be adjudicated on the basis of all 
the evidence of record, and all 
applicable laws, current regulations, and 
case law, and, if VARO continues to deny 
the appellant's claim, furnish him and 
his representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board.


The purpose of the REMAND is to satisfy due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


